           Case 1:14-mc-02573-VEC Document 97 Filed 04/09/21 Page        1 ofSDNY
                                                                       USDC   2
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 4/9/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             : 14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                  : 14-MC-2573 (VEC)
ANTITRUST LITIGATION                                         :
                                                             :     ORDER
This Document Relates to All Actions                         :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on April 8, 2020, Plaintiffs and Defendant Deutsche Bank appeared for a

Fairness Hearing with respect to the Deutsche Bank Settlement;

         IT IS HEREBY ORDERED that by no later than Thursday, April 22, 2021, Plaintiffs

must file a supplemental submission addressing the issues raised at the Fairness Hearing. In

addition to the issues raised at the hearing, Plaintiffs also must address the following:

    1. Were the Court to grant Plaintiffs’ motion for attorneys’ fees and expenses as initially

         requested and Plaintiffs were to reach a future settlement with one or both remaining

         Defendants, how would this impact Plaintiffs’ future lodestar analysis and expenses?

         Would Plaintiffs’ future lodestar “double count” work that was already reflected in the

         Deutsche Bank lodestar or would Plaintiffs’ lodestar be limited to work completed after

         October 2020?1

    2. In exercising the Court’s discretion to award reasonable attorneys’ fees, how should the

         Court weigh the four-year delay between the motion for preliminary approval of the

         settlement agreement and the motion to approve the notice plan? Given that Plaintiffs’

         counsel could have filed the motion to approve the notice plan much more quickly, why



1
         Plaintiffs’ counsel reports that the Deutsche Bank lodestar reflects time worked from the inception of this
matter through October 2020. See, e.g., Fees Mem. of Law, Dkt. 485 at 21.
       Case 1:14-mc-02573-VEC Document 97 Filed 04/09/21 Page 2 of 2




      should the settlement class have to incur the costs of attorneys’ fees and expenses for this

      lengthy period of time?




SO ORDERED.

Date: April 9, 2021                         _________________________________
      New York, NY                                VALERIE CAPRONI
                                                  United States District Judge




                                                2
